DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This action is responsive to a amendments and remarks filed 22 June 2022 2022. Claims 1, 4, 14, 17 and 27-34 are pending in the application; claims 14 and 17 are amended; claims 27-34 are new; and claims 2-3, 5-13, 15-16 and 18-26 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. There is lack of antecedent basis in claim 17 for “the first tunnel for the EPS bearer” rendering the scope of claim 17 indefinite. For the purpose of examining the claims on their merits, examiner interprets the feature to recite “the second tunnel for the EPS bearer” (emphasis added) as is recited in claim 14 from which 17 depends and is commensurate in scope with the method of claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samsung, “Interworking between NextGen Core and EPC” S2-164670, hereafter D1, in view of Ericsson, “QoS: Clarification and updates to solution 2.1”, S2-166392, hereafter D2 in view of Samsung, “NG2-based handover procedure”, S2-166742, hereafter D3, in view of Hwang et al. (US 2009/0129342 A1).

Regarding claim 1, D1 discloses a method for performing handover of a user equipment from a first wireless access device in a 5G communications system to a second wireless access device in a long-term evolution (LTE) communications system, comprising: 
sending, by the first wireless access device to a control-plane core network device in a 5G communications system, a handover required message initiating handover to a second wireless access device in the LTE communications system that the user equipment is handed over to (Fig. 6.18.1.2-3 1. Handover Required sent from Source NG RAN to Source NGC-CP; Fig. 1-1 NG RAN and NGC representing 5G  first wireless access device and core network respectively and E-UTRAN representing LTE second wireless access device);
sending, by the first wireless access device to a user-plane core network device in a 5G communications system data, on a path between the user-plane core network device and the first wireless access device (Fig. 6.18.1.2-3 Indirect forwarding of data between Source NG RAN and NGC UP, Figure 6.18.1.1-1 NG3 between NG RAN and NGC-UP);
determining, by the user-plane core network device, a mapping relationship between the EPS bearer and the data; mapping, by the user-plane core network device according to the mapping relationship, the data in the data packet to a second tunnel for the EPS bearer in the LTE communications system; and sending, by the user-plane core network device to the LTE communications system, the data mapped to the second tunnel for the EPS bearer  (Fig. 1-2, middle of pg. 3 “for the SGW-tunnelling model (Figure 1-2)…The user packets shall be sent over the S5-U interface while the NG UE resides in the LTE coverage”; Fig. 6.18.1.1-1 Architecture for inter-system interworking between NextGen core and EPC (Direct tunnelling with SGW); Section 6.18.1.1 last paragraph on pg. 4 disclosing “In the SGW-tunnelling model (Figure 6.18.1.1-1), NGC-UP provides the functionalities of user plane of P-GW”; pg. 3 Item 6, “Interfaces of the EPC and the E-UTRAN should not be changed. That is, the NGC provides necessary functionalities for interworking.”; Fig. 6.18.1.2-3 continuation of indirect forwarding of data from NGC-UP to evolved packet core (EPC) serving gateway (SGW) implicitly discloses said mapping according to a relationship between the data on the NG3 destined for the NG UE via the S5-U; Examiner takes official notice on the fact that the S5-U of D1 is for an EPS bearer); and
the control-plane core network device provides known functionalities (pp 4-5, Section 6.1.18.1.1 In the SGW-tunnelling model (Figure 6.18.1.1-1)…NGC-CP provides the functionalities of MME and of control plane of P-GW).
D1 does not disclose the following; however, D2 discloses wherein the QoS flow is identified by a third identifier; sending, by the first wireless access device to a user-plane core network device in the 5G communications system, a data packet that encapsulates the data in a first tunnel per the PDU session identified by a first identifier and the third identifier, wherein the data belongs to the QoS flow, the first tunnel is between a user-plane core network device and the first wireless access device, and the third identifier is encapsulated in a header of the data packet  (pg. 6 Section 6.2.1.1.1 disclosing In the Next Gen QoS framework a NG3 tunnel is used and discloses an embodiment in which the tunnel is a tunnel per PDU session; In the Next Gen QoS framework a PDU Flow is identified by a PDU FlowId (corresponding to the claimed third identifier) in the header encapsulating the service data unit. Additional identifiers in the header encapsulating the service data unit is dependent on the NG3 tunnel(s) used, e.g. if there is a tunnel per PDU session then in addition an identification of the PDU session (corresponding to the claimed first identifier) is needed); 
removing, by the user-plane core network device, the third identifier of the QoS flow from the data packet (pg. 6 Section 6.2.1.1.1 disclosing the header encapsulating the data on the NG3 tunnel; pg. 13, item 2 disclosing U-plane marking for QoS is carried in encapsulation header on NG3 i.e. without any changes to the end to end (e2e) packet header. Implicitly, this discloses the header comprising the third identifier which encapsulated the packet is removed when leaving the NG3 tunnel (i.e. decapsulation of the encapsulated data)); and
the disclosure of D1 in view of D2 suggests the EPS bearer for the LTE communications system corresponds to the QoS flow in the 5G communications system (D1: Fig. 6.18.1.2-3 continuation of indirect forwarding of data from NGC-UP to evolved packet core (EPC) serving gateway (SGW); D2: (pg. 6 Section 6.2.1.1.1 disclosing In the Next Gen QoS framework a NG3 tunnel is used and discloses an embodiment in which the tunnel is a tunnel per PDU session; In the Next Gen QoS framework a PDU Flow is identified by a PDU FlowId).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the techniques of D2 with the techniques of D1 because D1 is directed towards mobility between NextGen networks and E-UTRAN (LTE) networks, D1 indicates changes on an incumbent 4G EPS system to support the interworking should be defined as minimal (pg. 2) and D2 indicates the techniques described therein provides compatibility with EPS such that “[a]t mobility, it will be easier to transfer PDU flows, rather than the potentially large number of SDFs.” (pg. 2).
D3 discloses sending, by the first wireless access device to a control-plane core network device in a 5G communications system, the first identifier of a protocol data unit (PDU) session that a quality of service (QoS) flow in the 5G communications system belongs to and a second identifier of the second wireless access device in the LTE communications system (Section 1 disclosing control plane mobility manager CP-MM needs to have routing information about RAN and control plane session manager (CP-SM). As proposed, session ID can be used to determine session management relationship between RAN and CP-SM. RAN and CP-SM interconnect each other through CP-MM using SM message which is transparent to the CP-MM. In order to route the SM message to appropriate CP-SM, routing information (e.g., Session ID, target RAN ID, or source RAN ID) is required to be included by both RAN and CP-SM and the RAN triggers handover by sending a message to the CP-MM; pp 4-5 Figure 6.3.x.2.2-1 1. Handover required and description of steps 1 indicating the handover required message includes the target RAN ID and step 2 disclosing “the CP-MM identifies CP-SM based on the received session ID, and sends Handover preparation message (UE identity, target RAN ID, location information) to CP-SM”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the handover process in D1 with the features of D3 because this allows the CP-SM to select an appropriate user plane gateway (UP-GW) based on the location of the user equipment and other factors after successful completion of handover (Section 1).
The cited prior art viewed in light of Hwang suggests generating, by the control-plane core network deviccommunications system, wherein the configuration information of the EPS bearer for the LTE communications system corresponds to the QoS flow  in the 5G communications system, and wherein the configuration information comprises an identifier of the EPS bearer, a QoS parameter, and a traffic flow template (TFT); and sending, by the control-plane core network device, the configuration information of the EPS bearer to the LTE communications system (D1: Section 6.1.18.1.1 last paragraph of pg. 4 In the SGW-tunnelling model (Figure 6.18.1.1-1)…NGC-CP provides the functionalities of MME and of control plane of P-GW”; Fig. 6.18.1.2-3 continuation of indirect forwarding of data from NGC-UP to evolved packet core (EPC) serving gateway (SGW) implicitly discloses a correspondence between the data on the NG3 (i.e., QoS flow as in D2) destined for the NG UE via the S5-U (EPS bearer for the LTE communications system); Hwang: [0014] ISHO intersystem handover; [0201] ISHO from 2G/3G to LTE  for dedicated bearer activation (FIG. 2), the dedicated bearers are set up as is currently understood; Fig. 2, 2 create dedicated bearer request; [0071] The PDN GW uses this QoS policy to assign the bearer QoS, i.e., it assigns the values to the bearer level QoS parameters (excluding AMBR); see clause 4.7.2. The PDN GW sends a Create Dedicated Bearer Request message (PTI, Bearer QoS, UL TFT, S5/S8 TEID, LBI) to the Serving GW)
Hwang is directed towards techniques for handling disparities in how QoS is implemented between different systems (2G/3G vs. LTE) and how to achieve handover with proper QoS support in the face of such disparities ([0036]). As evidenced by the disclosure of D2 there are disparities between how QoS is enhanced for 5G over EPS (i.e., LTE) systems and D2 provides mapping rules for mapping between Service Data unit Flows and PDU flows (See 6.2.1.1.1 relation between PDU flow (e.g. 5G) and Service Data unit Flow (LTE) and 6.2.1.3.1, “The solution follows the principles of the EPS QoS framework, retaining the Policy centric control of QoS authorization and leveraging on a per PDU flow QoS for service differentiation.). Hwang teaches by understanding the mapping rules between different QoS implementations of different systems an efficient solution for performing inter-system handovers can be achieved. ([0066]) As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the techniques of D1 as suggested by Hwang in order to achieve an efficient manner for mapping QoS between the two different systems of D1. One of ordinary skill in the art would have had a reasonable expectation of success when informed by the mapping rules of D2 for mapping between LTE and 5G QoS handling and applying those rules as the simple mapping rules of Hwang while also providing a manner to create the dedicated bearers for handling the data flows handed over between the 5G and LTE systems.

Regarding claim 14, D1 discloses a system for performing handover of a user equipment, wherein the system is a 5G communications system, the system comprising: 
a first wireless access device in the 5G communications system (Figure 6.18.1.1-1, NG RAN), 
a control-plane core network device in the 5G communications system (Figure 6.18.1.1-1, NGC-CP) and 
a user-plane core network device in the 5G communications system (Figure 6.18.1.1-1, NGC-UP); 
wherein the first wireless access device is configured to: 
send to the user-plane core network device, data, on a path between the user-plane core network device and the first wireless access device (Fig. 6.18.1.2-3 Indirect forwarding of data between Source NG RAN and NGC UP, Figure 6.18.1.1-1 NG3 between NG RAN and NGC-UP);
send to the control-plane core network device in the 5G communication system, a handover required message initiating handover to a second wireless access device in a long-term evolution (LTE) communications system that the user equipment is handed over to (Fig. 6.18.1.2-3 1. Handover Required sent from Source NG RAN to Source NGC-CP);
the user-plane core network device is configured to: 
determine, a mapping relationship between the EPS bearer and the data packet; map, according to the mapping relationship, the data in the data packet to a tunnel for the EPS bearer in the LTE communications system; and send to the LTE communications system, the data mapped to the tunnel for the EPS bearer in the LTE communications system  (Fig. 1-2, middle of pg. 3 “for the SGW-tunnelling model (Figure 1-2)…The user packets shall be sent over the S5-U interface while the NG UE resides in the LTE coverage”; Fig. 6.18.1.1-1 Architecture for inter-system interworking between NextGen core and EPC (Direct tunnelling with SGW); Section 6.18.1.1 disclosing “In the SGW-tunnelling model (Figure 6.18.1.1-1), NGC-UP provides the functionalities of user plane of P-GW”; pg. 3 Item 6, “Interfaces of the EPC and the E-UTRAN should not be changed. That is, the NGC provides necessary functionalities for interworking.”; Fig. 6.18.1.2-3 continuation of indirect forwarding of data from NGC-UP to evolved packet core (EPC) serving gateway (SGW) implicitly discloses said mapping according to a relationship between the data on the NG3 destined for the NG UE via the S5-U; Examiner takes official notice on the fact that the S5-U of D1 is for an EPS bearer); and
the control-plane core network device provides known functionalities (pp 4-5, Section 6.1.18.1.1 In the SGW-tunnelling model (Figure 6.18.1.1-1)…NGC-CP provides the functionalities of MME and of control plane of P-GW).
D1 does not disclose the following; however, D2 discloses wherein the first wireless access device is configured to: 
 send to the user-plane core network device, a data packet that encapsulates the data in a first tunnel per a protocol data unit (PDU) session and an identifier of a quality of service (QoS) flow , wherein the data in the data packet belongs to the QoS flow, the first tunnel is between the user-plane core network device and the first wireless access device and the identifier of the QoS flow is encapsulated in a header of the data packet (pg. 6 Section 6.2.1.1.1 disclosing In the Next Gen QoS framework a NG3 tunnel is used and discloses an embodiment in which the tunnel is a tunnel per PDU session; In the Next Gen QoS framework a PDU Flow is identified by a PDU FlowId (corresponding to the claimed identifier of a quality of service (QoS) flow) in the header encapsulating the service data unit. Additional identifiers in the header encapsulating the service data unit is dependent on the NG3 tunnel(s) used, e.g. if there is a tunnel per PDU session then in addition an identification of the PDU session (corresponding to the claimed first identifier) is needed);
the user-plane core network device is configured to:
remove the identifier of the QoS flow from a data packet (pg. 6 Section 6.2.1.1.1 disclosing the header encapsulating the data on the NG3 tunnel; pg. 13, item 2 disclosing U-plane marking for QoS is carried in encapsulation header on NG3 i.e. without any changes to the end to end (e2e) packet header. Implicitly, this discloses the header comprising the third identifier which encapsulated the packet is removed when leaving the NG3 tunnel (i.e. decapsulation of the encapsulated data)); and
the disclosure of D1 in view of D2 suggests the EPS bearer for the LTE communications system corresponds to the QoS flow in the 5G communications system (D1: Fig. 6.18.1.2-3 continuation of indirect forwarding of data from NGC-UP to evolved packet core (EPC) serving gateway (SGW); D2: (pg. 6 Section 6.2.1.1.1 disclosing In the Next Gen QoS framework a NG3 tunnel is used and discloses an embodiment in which the tunnel is a tunnel per PDU session; In the Next Gen QoS framework a PDU Flow is identified by a PDU FlowId).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the techniques of D2 with the techniques of D1 because D1 is directed towards mobility between NextGen networks and E-UTRAN (LTE) networks, D1 indicates changes on an incumbent 4G EPS system to support the interworking should be defined as minimal (pg. 2) and D2 indicates the techniques described therein provides compatibility with EPS such that “[a]t mobility, it will be easier to transfer PDU flows, rather than the potentially large number of SDFs.” (pg. 2).
D3 discloses wherein the first wireless access device is configured to:
send to the control-plane core network device in the 5G communication system, a first identifier of a PDU session that a quality of service (QoS) flow in the 5G communications system belongs to, and a second identifier of a second wireless access device in a long-term evolution (LTE) communications system (Section 1 disclosing control plane mobility manager CP-MM needs to have routing information about RAN and control plane session manager (CP-SM). As proposed, session ID can be used to determine session management relationship between RAN and CP-SM. RAN and CP-SM interconnect each other through CP-MM using SM message which is transparent to the CP-MM. In order to route the SM message to appropriate CP-SM, routing information (e.g., Session ID, target RAN ID, or source RAN ID) is required to be included by both RAN and CP-SM and the RAN triggers handover by sending a message to the CP-MM; pp 4-5 Figure 6.3.x.2.2-1 1. Handover required and description of steps 1 indicating the handover required message includes the target RAN ID and step 2 disclosing “the CP-MM identifies CP-SM based on the received session ID, and sends Handover preparation message (UE identity, target RAN ID, location information) to CP-SM”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the handover process in D1 with the features of D3 because this allows the CP-SM to select an appropriate user plane gateway (UP-GW) based on the location of the user equipment and other factors after successful completion of handover (Section 1).
The cited prior art viewed in light of Hwang suggests the control-plane core network device is configured to: 
generate configuration information of an evolved packet system (EPS) bearer for the LTE communications system, wherein the configuration information of the EPS bearer for the LTE communications system corresponds to the QoS flow in the 5G communications system, and wherein the configuration information comprises an identifier of the EPS bearer, a QoS parameter, and a traffic flow template (TFT); and send the configuration information of the EPS bearer to the LTE communications system (D1: Section 6.1.18.1.1 last paragraph of pg. 4 In the SGW-tunnelling model (Figure 6.18.1.1-1)…NGC-CP provides the functionalities of MME and of control plane of P-GW”; Fig. 6.18.1.2-3 continuation of indirect forwarding of data from NGC-UP to evolved packet core (EPC) serving gateway (SGW) implicitly discloses a correspondence between the data on the NG3 (i.e., QoS flow as in D2) destined for the NG UE via the S5-U (EPS bearer for the LTE communications system); Hwang: [0014] ISHO intersystem handover; [0201] ISHO from 2G/3G to LTE  for dedicated bearer activation (FIG. 2), the dedicated bearers are set up as is currently understood; Fig. 2, 2 create dedicated bearer request; [0071] The PDN GW uses this QoS policy to assign the bearer QoS, i.e., it assigns the values to the bearer level QoS parameters (excluding AMBR); see clause 4.7.2. The PDN GW sends a Create Dedicated Bearer Request message (PTI, Bearer QoS, UL TFT, S5/S8 TEID, LBI) to the Serving GW)
Hwang is directed towards techniques for handling disparities in how QoS is implemented between different systems (2G/3G vs. LTE) and how to achieve handover with proper QoS support in the face of such disparities ([0036]). As evidenced by the disclosure of D2 there are disparities between how QoS is enhanced for 5G over EPS (i.e., LTE) systems and D2 provides mapping rules for mapping between Service Data unit Flows and PDU flows (See 6.2.1.1.1 relation between PDU flow (e.g. 5G) and Service Data unit Flow (LTE) and 6.2.1.3.1, “The solution follows the principles of the EPS QoS framework, retaining the Policy centric control of QoS authorization and leveraging on a per PDU flow QoS for service differentiation.). Hwang teaches by understanding the mapping rules between different QoS implementations of different systems an efficient solution for performing inter-system handovers can be achieved. ([0066]) As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the techniques of D1 as suggested by Hwang in order to achieve an efficient manner for mapping QoS between the two different systems of D1. One of ordinary skill in the art would have had a reasonable expectation of success when informed by the mapping rules of D2 for mapping between LTE and 5G QoS handling and applying those rules as the simple mapping rules of Hwang while also providing a manner to create the dedicated bearers for handling the data flows handed over between the 5G and LTE systems.


Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samsung, “Interworking between NextGen Core and EPC” S2-164670, hereafter D1, in view of Ericsson, “QoS: Clarification and updates to solution 2.1” S2-166392, hereafter D2 in view of Samsung, “NG2-based handover procedure”, S2-166742, hereafter D3, in view of Hwang et al. (US 2009/0129342 A1), further in view of Park et al. (US 2010/0091734 A1).

Regarding claim 4, D1 further discloses the method according to claim 1, wherein the method further comprises:
sending, by the second wireless access device to the user equipment, the data mapped to the second tunnel for the EPS bearer (Fig. 6.18.1.2-3 Downlink Data from Target E-UTRAN (second wireless access device in the LTE communication system) to the NG-UE after message 12), but does not disclose the following; however, Park discloses sending, the second wireless access device to the user equipment, fresh data after sending the data mapped to the second tunnel for the EPS bearer ([0087] “After confirming the success, the source eNB deletes from the buffer all the downlink data that it has forwarded to the target eNB, but continues to forward the downlink packets received through the existing bearer, to the target eNB, as long as the source eNB receives the packets from the serving gateway of the EPC”).
It would have been obvious to one of ordinary skill in the art to forward packets as taught by Park in the handover scenarios of D1 because this provides for forwarding packets in handover between base stations (eNBs) that is capable of quickly and stably forwarding packets without queuing ([0013]).

Regarding claim 17, the claim is directed towards the system that performs the method of claim 4; therefore, claim 17 is rejected on the grounds presented above for claim 4.

Claims 27-19 and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samsung, “Interworking between NextGen Core and EPC” S2-164670, hereafter D1, in view of Ericsson, “QoS: Clarification and updates to solution 2.1”, S2-166392, hereafter D2 in view of Samsung, “NG2-based handover procedure”, S2-166742, hereafter D3, in view of Hwang et al. (US 2009/0129342 A1), further in view of Nokia et al., “Updates on Interworking and migration solution 18.2: Call flows”, SA WG2 Meeting #117, 17-21 October, Kaohsiung, Taiwan, S2-165869.

Regarding claim 27, D1 in view of D2, D3 and Hwang discloses or suggests the method according to claim 1. D1 does not disclose the following; however, D4 suggests wherein the method further comprises: 
in response to determining that the configuration information of the EPS bearer is allowable by a serving gateway in the LTE communications system, sending, by the serving gateway, the configuration of the EPS bearer (Fig 6.18.2.1-y Steps 14-15, pg. 6 disclosing step 14, the MME sends a Modify Bearer Request and in response, the SGW sends a Modify Bearer Request comprising EPS Bearer contexts. Examiner sees step 15 as a determination by the SGW that the EPS bearer configuration is allowable) to a user-plane core network device in the 5G communications system (Fig 6.18.2.1-y Steps 15-16, disclosing the EPS bearer contexts are received by the TUPF (see description of step 1 on pg. 5 disclosing the TUPF is the anchoring NGC UPF included in the user plane PDU path).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the techniques with the Interworking function of D4 because this provides for  “the UE to perform initial attach and session management over Evolved E-UTRAN or 5G NR using NG1, and later move to E-UTRAN and use EPC NAS by interworking with the NG core (e.g. moving the UE context from the NG core). “ (See pg. 3, last bullet above Section 6.18.2.1.2.x).

Regarding claim 31, the claim is directed towards the system which performs the method of claim 27; therefore, claim 31 is rejected on the grounds presented above for claim 27.

Regarding claim 28, D1 in view of D2, D3, Hwang and D4 discloses or suggests the method according to claim 27. D1 does not disclose the following; however, D4 discloses, wherein the method further comprises: 
in response to determining that the configuration information of the EPS bearer is allowable by the serving gateway in the LTE communications system, sending, by the serving gateway, an indication indicating that the configuration information of the EPS bearer is previously generated by the control-plane core network device (Fig 6.18.2.1-y Steps 14-15, pg. 6 disclosing step 14, the MME sends a Modify Bearer Request and in response, the SGW sends a Modify Bearer Request comprising EPS Bearer contexts. Recall form the rejection of claim 1 above, the configuration information of the EPS bearer is previously generated by the control-plane core network device; as such, the Modify Bearer Request Implicitly indicates the configuration information of the EPS bearer was previously generated by the control-plane core network device ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the techniques with the Interworking function of D4 because this provides for  “the UE to perform initial attach and session management over Evolved E-UTRAN or 5G NR using NG1, and later move to E-UTRAN and use EPC NAS by interworking with the NG core (e.g. moving the UE context from the NG core). “ (See pg. 3, last bullet above Section 6.18.2.1.2.x).

Regarding claim 32, the claim is directed towards the system which performs the method of claim 28; therefore, claim 32 is rejected on the grounds presented above for claim 28.

Regarding claim 29, D1 in view of D2, D3, Hwang and D4 discloses or suggests the method according to claim 27 D1 does not disclose the following; however, D4 suggests, wherein the method further comprises: 
in response to determining that the configuration information of the EPS bearer sent by the serving gateway is allowable by the user-plane core network device, sending, by the user-plane core network device to the serving gateway, updated configuration of the EPS bearer (Fig 6.18.2.1-y Steps 16-17, pg. 6 description of steps 16 and 17 disclosing “The TUPF receives EPS Bearer Contexts including NGy DL Tunnelling Information from the NGC CPF. The NGC CPF obtains Per-Bearer NGy UL Tunnelling Information from the TUPF.” and “The NGC CPF sends a Modify Bearer Response (Per-Bearer NGy UL Tunnelling Information) message to the SGW. The SGW replaces the NGy UL Tunnelling Information received in step 5 with the Per-Bearer NGy UL Tunnelling Information.” The response sent by the TUPF is seen by examiner that the process completes normally which suggests the TUPF found the EPS Bearer configuration allowable).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the techniques with the Interworking function of D4 because this provides for  “the UE to perform initial attach and session management over Evolved E-UTRAN or 5G NR using NG1, and later move to E-UTRAN and use EPC NAS by interworking with the NG core (e.g. moving the UE context from the NG core). “ (See pg. 3, last bullet above Section 6.18.2.1.2.x).

Regarding claim 33, the claim is directed towards the system which performs the method of claim 29; therefore, claim 33 is rejected on the grounds presented above for claim 29.

Claims 30 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samsung, “Interworking between NextGen Core and EPC” S2-164670, hereafter D1, in view of Ericsson, “QoS: Clarification and updates to solution 2.1”, S2-166392, hereafter D2 in view of Samsung, “NG2-based handover procedure”, S2-166742, hereafter D3, in view of Hwang et al. (US 2009/0129342 A1), further in view of ZTE et al., “Consideration on inter-RAT mobility”, 3GPP TSG RAN Wg2 Meeting #96, Reno, USA, 14th-18th November 2016, R2-167835, hereafter D5 in view of Ericsson, “QoS framework for NR”, 3GPP TSG-RAN WG2 Meeting #96, Reno, Nevada, USA, 14th-18th November 2016, R2-168657, hereafter D6.

Regarding claim 30, D1 discloses the method according to claim 1, wherein the method further comprises: 
instructing, by the control-plane core network device, the first wireless access device to perform the handover (Fig. 6.18.1.2-3 Step 6. Handover command from Source NG-CP to Source NG RAN) and to instruct the user equipment to access the second wireless access device (Fig. 6.18.1.2-3 Step 7. Handover command from source NG RAN to NG-UE) to EPS bearers ready for the handover (Fig. 6.18.1.2-3 Step 3 Handover request from Target MME to target E-UTRAN, pg. 9 disclosing these steps are according to the techniques of TS 23.401 (i.e. the EPS bearers are established responsive to step 3 and ready for handover at step 7.).
D1 does not disclose the following; however, D5 discloses based on a message, wherein the message comprises QoS information of the EPS bearer ready for the handover, and wherein the QoS information of the EPS bearer comprises a correspondence between the flow based QoS of the first wireless access device and the E-RAB level based QoS information in the second wireless access device (Middle of pg. 3 continued onto pg. 4 and Proposal 7. disclosing “With the new flow based QoS framework introduced, in order to minimize the mobility interruption time and data loss for eLTE/NR mobility, the NAS-level QoS profiles, the NAS-level QoS profile to DRB mapping information and the DRB configuration information should be transferred to the target cell”).
D6 discloses  flow based QoS of the first wireless access device and the E-RAB level based QoS information in the second wireless access device comprises a correspondence between the identifier of the EPS bearer and QoS information of the EPS bearer  (Section 2.1 disclosing QoS mapping/filtering of EPS bearers), and a correspondence between an identifier of the EPS bearer and a radio bearer of the second wireless access device (Fig. 1 illustrating the correspondence between the EPS bearer and the radio bearer in eNB of E-UTRA, Section 2.1 disclosing “the mapping of data (IP) packets to EPS bearers and to S1- and Data Radio Bearers as it is done in E-UTRA/EPC. The DL and UL packet filters on NAS level (TFTs) determine (based on source and destination IP Addresses and Port Numbers) in which bearer to carry each packet.”), a correspondence between the identifier of the EPS bearer (Section 2.1 disclosing EPS bearers which are applied in the second wireless access device carrying the service data flows) and the QoS flow (Section 3.1 disclosing mapping between service data flows and “flows” in the CN and UE NAS layer, See Fig. 1 UL SDF and Fig. 2 IP packets in (service data flows)), and wherein the QoS information of the EPS bearer comprises a correspondence between an identifier of an access stratum (AS) service bearer of the first wireless access device (Sections 2.2.1 and 3.1 disclosing QoS handling for the first wireless access device (NextGen RAN/eNB) maps flows comprising IP packets grouped into flows wherein flows are mapped under control of the RAN at the Access Stratum (AS) layer into DRBs) and a radio bearer of the second wireless access device (Section 2.1 disclosing QoS mapping in the second wireless access device maps IP packets to radio bearers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a message as taught by D5 comprising the QoS  because the motivation lies in D5 that this can reduce mobility interruption time and data loss for inter-RAT mobility (Proposal 7) and the teaching lies in D5 that a two-step QoS mapping for the NextGen RAT allows the access stratum (AS) to remain agnostic to IP/TCP/UDP port numbers and service data flows (Observation 1).

Regarding claim 34, the claim is directed towards the system which performs the method of claim 30; therefore, claim 34 is rejected on the grounds presented above for claim 30.

Response to Arguments
Claim Rejections - 35 USC § 112
Applicant’s amendments have effectively addressed the lack of clarity in claim 14; however, as indicated above the amendment has introduced ambiguity into claim 17. Therefore, the 112 rejection of claim 14 is withdrawn and new 12 grounds of rejection is presented for claim 17.

Claim Rejections - 35 USC § 103
Applicant's arguments filed 22 June 2022, hereafter “remarks”, have been fully considered but they are not persuasive. 
Applicant’s remarks appear to have ignored examiner’s findings and well-reasoned statements in support of the obviousness rejection of the features disputed in Applicant’s remarks. Examiner notes that the grounds of rejection indicate that D1 discloses the NGC-CP (corresponding to the claimed control-plane core network device) provides the functionalities of the mobility management entity (MME) and control plane of the packet gateway (P-GW) (See Office action mailed on 22 February 2022, pg. 12, lines 6-7). Applicant’s remarks fail to consider this. Hwang discloses functionality in the P-GW intersystem handover analogous to the claimed handover from a non-LTE system to an LTE system. Hwang discloses the PDN GW (packet gateway) uses QoS policy to assign the bearer QoS, i.e., it assigns the values to the bearer level QoS parameters (excluding AMBR); see clause 4.7.2. The PDN GW sends a Create Dedicated Bearer Request message (PTI, Bearer QoS, UL TFT, S5/S8 TEID, LBI) to the Serving GW. (See Office action mailed on 22 February 2022, pg. 12, lines 11-16). Applicant appears to misconstrue examiner’s rejection which is indicates modifying D1 (i.e., the P-GW functionality of the NGC-CP device in D1) with the techniques of Hwang (PDN-GW creating EPS bearer configuration information). As such, applicant’s remarks are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461